DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al – hereafter Urban – (US 10,392,104 B1).

Regarding claim 1, Urban teaches a foldable blade (Fig.1C) assembly comprising:
a first blade (Fig.1C, 134-3);
a motor (column 3 line 48-52; note “the propeller 130-3 is caused to rotate by the motor 120-3”) configured to rotate the first blade;
a second blade (Fig.1C, 132-3) of which a rotation center coincides with a rotation center of the first blade (Fig.1C); and
an actuator configured to move the second blade upward or downward to selectively couple the second blade to the first blade so that the second blade and the first blade are rotated together (column 6 line 6-8; note “one or more actuators may also be provided and configured to urge a pivotable blade into a desired position or orientation with respect to a hub of a propeller”).

Regarding claim 14, Urban further teaches one of the first blade and the second blade includes a locking protrusion (Fig.1C, trailing edge portion of 132-3 at the hub that contacts left side end of hub groove) and another of the first blade and the second blade includes a locking groove (Fig.1C, left side end of hub groove unitary with first blade 134-3) so that the locking protrusion is coupled to the locking groove in a vertical movement mode.

Regarding claim 15, Urban further teaches the locking protrusion is formed to protrude in a longitudinal axis of the one of the first blade and the second blade (Fig.1C, trailing edge portion of 132-3 at the hub that contacts left side end of hub groove), and
wherein the locking groove is formed to be recessed in a longitudinal axis of another of the first blade and the second blade (Fig.1C, left side end of hub groove unitary with first blade 134-3).

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claimed limitations were not found in the prior art:
a first shaft fixedly connected to the first blade and coupling the first blade to the motor; a second shaft fixedly connected to the second blade and configured to be coupled to or separated from an internal side of the first shaft; and a third shaft connected to the actuator and configured to move the second shaft upward or downward by being moved upward or downward as the actuator is driven;
the closest prior art (Urban) does not explicitly disclose the first, second and third shaft configuration as claimed;

another relevant prior art reference (Barnes et al – US 10,112,698 B2) discloses a wing deployment mechanism (Fig.1) with a first shaft (145) connected to a first blade (mounted via 160 of 145), a second shaft (135) connected to a second blade (mounted via 160 of 135) and a third shaft (125), however, the deployment mechanism is configured for a fixed wing aircraft instead of a rotorcraft, therefore, there is no motor configured to rotate the blades and there is no clear way to establish a prima facie case of obviousness to combine the teachings of Barnes to modify Urban without potentially rendering a potential combination inoperable;

another relevant prior art reference (Prager – US 20190382106 A1 & US 10,843,795 B2) discloses a foldable blade assembly (Fig.3/4A), however, no explicit disclosure is made to the claimed first, second and third shaft configuration;

another relevant prior art reference (Duffy et al – US 20190092461 A1) discloses a foldable blade assembly (Fig.14), however, no explicit disclosure is made to the claimed, actuator, first, second and third shaft configuration;

another relevant prior art reference (Hong et al – US 8,376,264 B1) discloses a foldable blade assembly (Fig.3/6), however, no explicit disclosure is made to the claimed, actuator, first, second and third shaft configuration;

another relevant prior art reference (Coralic et al – US 10,800,517 B1 & US 10,494,088 B1) discloses a foldable blade assembly (Fig.1C), however, no explicit disclosure is made to the claimed, actuator, first, second and third shaft configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745